                IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION
MICHAEL WHITEHEAD,                          §
             Petitioner,                    §
                                            §
v.                                          §   No. 3:19-cv-00634-M (BT)
                                            §
                                            §
FNU UNDERWOOD,                              §
            Respondent.                     §



                                     ORDER

       The United States Magistrate Judge made Findings, Conclusions and a

 Recommendation in this case. No objections were filed. The District Court

 reviewed the proposed Findings, Conclusions and Recommendation for plain error.

 Finding none, the Court ACCEPTS the Findings, Conclusions and

 Recommendation of the United States Magistrate Judge.

       Signed this 6th day of June, 2019.
